Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION OF THE SARBANES-OXLEY ACT OF In connection with the Quarterly Report on Form 10-Q of Open Text Corporation (the Company) for the quarter ended December 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the Report), I, John Shackleton, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. (S)1350, as adopted pursuant to (S)906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 4, 2009 By:/s/ JOHN SHACKLETON John Shackleton President and Chief Executive Officer
